Case 2:17-cv-04300-JLS-ADS Document 47 Filed 04/20/20 Page 1 of 3 Page ID #:3235



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No.: 2:17-04300 JLS (ADS)                                   Date:   April 20, 2020
  Title: Jesse Candelario Galvan v. Kathleen Allison and Stuart Sherman


  Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                  Kristee Hopkins                                None Reported
                   Deputy Clerk                             Court Reporter / Recorder

        Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                   None Present                                   None Present

  Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE
                         PETITION SHOULD NOT BE DISMISSED DUE TO
                         PENDING STATE APPEAL

  I.       INTRODUCTION
         Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in
  State Custody (“Petition”), filed by Petitioner Jesse Candelario Galvan (“Petitioner”), a
  California state prisoner. [Dkt. No. 1].1 The Court’s review reveals that the Petition is
  subject to dismissal because an appeal is currently pending before the California Court
  of Appeal which may moot the instant federal Petition. The Court will not make a final
  determination regarding whether the federal Petition should be dismissed, however,
  without giving Petitioner an opportunity to address this issue. For the reasons
  discussed below, Petitioner is ORDERED TO SHOW CAUSE in writing by May 11,
  2020 why the instant Petition should not be dismissed.

  II.      RELEVANT BACKGROUND
         On March 29, 2019, Petitioner, through counsel, filed a petition to vacate his
  conviction and for resentencing in Los Angeles County Superior Court, pursuant to
  California Penal Code § 1170.95(a). [Dkt. No. 45-15, LD 15]. On July 16, 2019, the
  Superior Court denied the petition. [Dkt. No. 45-17, LD 17].

  1   All citations to electronically-filed documents refer to the CM/ECF pagination.



  CV-90 (03/15) - KIL                  Civil Minutes – General                      Page 1 of 3
Case 2:17-cv-04300-JLS-ADS Document 47 Filed 04/20/20 Page 2 of 3 Page ID #:3236



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No.: 2:17-04300 JLS (ADS)                                  Date:    April 20, 2020
  Title: Jesse Candelario Galvan v. Kathleen Allison and Stuart Sherman


          On August 1, 2019, Petitioner, through counsel, filed a notice of appeal with the
  California Court of Appeal, Second Appellate District, appealing the Superior Court’s
  denial of the petition for resentencing. [Dkt. No. 45-18, LD 18]. To date, that appeal is
  still pending and briefing has not been completed. See California Appellate Courts Case
  Information, 2nd Appellate District, http://appellatecases.courtinfo.ca.gov (Case No.
  B300323).

  III.   PENDING STATE APPEAL MAY REQUIRE DISMISSAL OF PETITION

          The instant Petition may be subject to dismissal due to Petitioner’s pending state
  appeal. A pending state appeal renders a federal habeas petition subject to dismissal
  even if the claim raised in the federal petition is different from the issue raised in a
  pending state appeal. See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983)
  (“When . . . an appeal of a state criminal conviction is pending, a would-be habeas
  corpus petitioner must await the outcome of his appeal before his state remedies are
  exhausted, even where the issue to be challenged . . . has been finally settled in the state
  courts.”). This is because, “even if the federal constitutional question raised by the
  habeas corpus petitioner cannot be resolved in a pending state appeal, that appeal may
  result in the reversal of the petitioner’s conviction on some other ground, thereby
  mooting the federal question.” Id. at 634 (internal citation omitted).

          A federal court will not intervene in a pending state criminal proceeding absent
  extraordinary circumstances involving great and immediate danger of irreparable harm.
  See Younger v. Harris, 401 U.S. 37, 45-46 (1971). Younger abstention is appropriate if
  the following three criteria are met: (1) the state proceedings are ongoing; (2) the
  proceedings implicate important state interests; and (3) the state proceedings provide
  an adequate opportunity to litigate federal constitutional claims. See Middlesex Cnty.
  Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). When Younger
  abstention is appropriate, the court must dismiss the action without prejudice. Beltran
  v. California, 871 F.2d 777, 782 (9th Cir. 1988) (as amended Mar. 30, 1989).

         Here, Petitioner has a state appeal pending before the California Court of Appeal.
  [Dkt. No. 43, pp. 16, 18]. It appears the state proceedings are ongoing, as briefing is not


  CV-90 (03/15) - KIL                 Civil Minutes – General                        Page 2 of 3
Case 2:17-cv-04300-JLS-ADS Document 47 Filed 04/20/20 Page 3 of 3 Page ID #:3237



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

  Case No.: 2:17-04300 JLS (ADS)                              Date:    April 20, 2020
  Title: Jesse Candelario Galvan v. Kathleen Allison and Stuart Sherman

  yet complete. California Appellate Courts Case Information, 2nd Appellate District,
  http://appellatecases.courtinfo.ca.gov (Case No. B300323). The Court will need
  additional information to determine whether Younger abstention is appropriate in this
  case.

  IV.    CONCLUSION

        Petitioner is ORDERED TO SHOW CAUSE in writing by May 11, 2020 why
  the Court should not dismiss this action without prejudice under Younger and
  Sherwood. Petitioner must also provide a copy of his opening brief in case number
  B300323 with the California Court of Appeal.

        Petitioner is expressly warned that his failure to timely comply with
  this Order may result in the Court issuing an order dismissing for the
  reasons stated above, failure to prosecute, and/or failure to obey Court
  orders pursuant to Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.




                                                              Initials of Clerk kh




  CV-90 (03/15) - KIL              Civil Minutes – General                       Page 3 of 3
